11-1098-ag
         Cajamarca v. Holder
                                                                                         BIA
                                                                                 A078 682 011
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Richard C. Lee United
 3       States Courthouse, 141 Church Street, in the City of New
 4       Haven, Connecticut, on the 31st day of May, two thousand
 5       twelve.
 6
 7       PRESENT:
 8                DENNIS JACOBS,
 9                     Chief Judge,
10                JON O. NEWMAN,
11                ROBERT D. SACK,
12                     Circuit Judges.
13       _________________________________________
14
15       EDUARDO CAJAMARCA,
16                Petitioner,
17
18                             v.                                  11-1098-ag
19                                                                 NAC
20       ERIC H. HOLDER, JR., ATTORNEY GENERAL,
21       UNITED STATES DEPARTMENT OF JUSTICE,
22                Respondent.
23       _________________________________________
24
25       FOR PETITIONER:                 Eduardo Cajamarca, pro se, Jackson
26                                       Heights, NY.
27
28       FOR RESPONDENT:                 Tony West, Assistant Attorney
29                                       General; Luis E. Perez, Senior
 1                             Litigation Counsel; John B. Holt,
 2                             Trial Attorney, Office of
 3                             Immigration Litigation, United
 4                             States Department of Justice,
 5                             Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED, that the petition for review

10   is DENIED.

11       Eduardo Cajamarca, a native and citizen of Ecuador,

12   seeks review of the February 23, 2011, order of the BIA

13   denying his motion to reconsider.     In re Eduardo Cajamarca,

14   No. A078 682 011 (B.I.A. Feb. 23, 2011).    We assume the

15   parties’ familiarity with the underlying facts and

16   procedural history of the case.

17       As Cajamarca timely petitioned for review of only the

18   BIA’s denial of his motion for reconsideration of its

19   earlier denial of his second motion to reopen, we are

20   precluded from considering the merits of the underlying

21   motion to reopen or any prior orders in his removal

22   proceedings.    See Jin Ming Liu v. Gonzales, 439 F.3d 109,

23   111 (2d Cir. 2006) (per curiam).    We have reviewed the

24   denial of Cajamarca’s motion to reconsider for abuse of

25   discretion.    See id.   A motion to reconsider must “specify


                                     2
 1   errors of fact or law in the [challenged BIA decision] and

 2   [] be supported by pertinent authority.”    See 8 U.S.C.

 3   § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v.

 4   Mukasey, 265 F.3d 83, 90 (2d Cir. 2001).

 5          The BIA does not abuse its discretion in denying a

 6   motion to reconsider when the movant repeats arguments the

 7   BIA has already rejected.    See Jin Ming Liu, 439 F.3d at

 8   111.    Because Cajamarca merely reiterated his previously

 9   rejected arguments rather than identifying errors of fact or

10   law in the BIA’s denial of reopening, the BIA did not abuse

11   its discretion in denying his motion for reconsideration.

12   See id.    Contrary to Cajamarca’s argument that the BIA

13   failed to consider Matter of Velarde, 20 I. & N. Dec. 475

14   (BIA 1992), which holds that timely motions to reopen to

15   adjust status may be granted, the BIA explicitly found that

16   Cajamarca’s second motion to reopen was untimely and did not

17   fall within any exception to the time limitations imposed on

18   motions to reopen.

19          For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in


                                    3
1   this petition is DISMISSED as moot. Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7




                                   4